Exhibit 10.38

[image3792.gif]

September 25, 2018

Mr. Steven Gatoff

RE: 8x8, Inc. Executive Vice President, Chief Financial Officer



Dear Steven,

On behalf of 8x8, Inc., a Delaware corporation ("8x8," or the "Company"), I am
pleased to offer you the positions of Executive Vice President, Chief Financial
Officer and Special Advisor to the CEO. The terms of your employment
relationship with the Company will be as set forth below.

Position. You will initially hold the position Executive Vice President, Special
Advisor to the CEO, with your employment commencing on a mutually agreed upon
date no later than October 15, 2018. In this position, you will have
responsibilities as determined by your manager, which shall be the Company's
Chief Executive Officer, and you will work closely with the Company's outgoing
Chief Financial Officer. Effective as of (a) the first business day following
the filing of the Company's Quarterly Report on Form 10-Q for the quarter ending
September 30, 3018 or (b) November 5, 2018, whichever is earlier, you will
become Executive Vice President, Chief Financial Officer, and you will continue
to report to the Company's Chief Executive Officer. In this position, you will
have responsibilities determined by your manager and as set forth in the
Company's by-laws and other organizational documents. Your duties and
responsibilities are subject to change depending on the needs of the Company.

Compensation.

Base Salary. You will be paid an annualized salary of $375,000, payable in
accordance with the Company's standard payroll policies, and subject to required
withholding.

Salary Review. Your base salary will be reviewed as part of the Company's normal
salary review process.

Expenses. You will be reimbursed for all reasonable and necessary business
expenses incurred in the performance of your duties as provided in the Company's
Employee Handbook.

One-Time Bonus. As promptly as practicable (and in any event within 30 days)
following the commencement of your employment, you will be paid a one-time cash
bonus of $45,000, subject to applicable taxes and withholdings.

Management Incentive Plan. Commencing on your first day of employment, you will
participate in the Company's Management Incentive Bonus Plan (the "MIP"), with a
total annual bonus target equal to 60% of your base salary. Payments are made
under the MIP on a quarterly and annual basis, shortly after the completion of
the relevant fiscal period, based on the Company's achievement of its
performance targets and/or your attainment of your individual objectives, and
subject to the Company's achievement of minimum financial targets for the fiscal
period. Your participation in the MIP would commence on your employment start
date, and you would be entitled to a pro rata payment (based on number of days
of participation) of any quarterly and annual awards that become payable in

 

8x8, Inc.                                 2125 O'Nel Drive                      
          San Jose, CA 95131                                 Phone: 408.727.1885
                                Fax: 408.980.0432

 

--------------------------------------------------------------------------------



Mr. Steven Gatoff
September 25, 2018
Page 2

respect of the partial period during which you begin participating in the MIP. A
copy of the MIP is attached for reference as Exhibit A. Notwithstanding the
foregoing, the Company reserves the right to change the terms of the MIP at any
time.

Stock Awards.

Initial Equity Grants. You will receive the following equity awards shortly
after the commencement of your employment:

RSUs (restricted stock units) representing rights to acquire a total of 71,232
shares of 8x8's common stock, vesting over a three-year period, with one-third
(1/3) of the total number of shares subject to the award vesting on the first
anniversary of the grant date, and one-eighth (1/8) of the remaining number of
shares vesting on a quarterly basis thereafter, subject to your continued
employment or other qualifying association with the Company or any of its
subsidiaries; and

PSUs (performance share units) representing rights to acquire a total of 59,076
shares of common stock (at target), which vest and may be earned in accordance
with the terms and conditions set forth on Exhibit B attached hereto.

We expect that each of these awards will be subject to the terms and conditions
of the 8x8, Inc. Amended and Restated 2012 Equity Incentive Plan (the "2012
Plan") and an award agreement between the Company and you in the Company's
standard form.

Share Retention. You agree to acquire and retain an ownership interest in shares
of 8x8 Common Stock whose value equals or exceeds one times (1X) the amount of
your base salary as set forth above in paragraph 2(a). For avoidance of doubt,
any unvested or unearned shares will not be counted towards this requirement.
You will have five years from your start date in which to meet this stock
ownership threshold. If at any time thereafter, while you remain employed by the
Company, your aggregate share ownership as defined in this paragraph 5 should
fall below the threshold, you agree (a) to retain shares as they vest and you
acquire them pursuant to any awards granted to you, and (b) not to sell or
otherwise transfer any of your shares of 8x8 common stock (other than in
satisfaction of withholding requirements as permitted under the 2012 Plan),
until your share ownership equals or exceeds the threshold. In the event of a
Corporate Transaction (as defined in the 2012 Plan), this paragraph 5 shall
cease to apply.

Severance Benefits. You will be eligible for benefits under the 8x8, Inc. 2017
Executive Change-in-Control and Severance Policy (the "Policy") as a Tier Two
participant (the Executive Vice President tier), upon the termination of your
employment under specified circumstances, or in connection with a
Change-in-Control (as defined in the Policy), subject to the terms and
conditions of the Policy and this paragraph 6. A copy of the Policy, as in
effect on the date of this offer letter, is attached for reference as Exhibit C.
Notwithstanding the provisions of the Policy (including, without limitation,
Section 4.3 thereof and the Benefits Schedule attached thereto), in the event
you experience a Constructive Termination in Connection with a
Change-in-Control, among other severance benefits you would receive from the
Company (as provided in the Policy), you will vest in 100% of your outstanding
Time-Based Equity Awards effective as of your date of termination (or, if later,
the date of the Change-in-Control), regardless of whether the date of
termination or the date of the Change-in-Control (or both)

 

--------------------------------------------------------------------------------



Mr. Steven Gatoff
September 25, 2018
Page 3

occurs prior to the 12-month anniversary of your date of hire. Subject to and
upon your execution of this offer letter, the Policy shall be deemed amended
solely to the extent necessary to allow you to receive the vesting benefits
described in this paragraph 6, without impacting any benefits to which any other
Executive would be entitled, or any other benefits to which you would be
entitled, under the Policy. Capitalized terms used and not defined in this
paragraph 6 shall have the meanings assigned to them in the Policy.

Benefits. The Company will make available to you standard vacation, medical and
dental insurance benefits. The Company will also make available to you a 401(k)
Plan. Medical benefits will start on your date of hire, and dental benefits will
start on the first day of the month following your date of hire. You will also
be eligible to participate in the Company's Employee Stock Purchase Plan, the
offering periods for which commence on February 1st and August 1st of each year.
A copy of this plan is available at the SEC's website at
https://www.sec.gov/Archives/edgar/data/1023731/000113626117000117/exh10-4.htm.
A summary of benefits is being provided to you with this letter.

Standard Confidentiality and Inventions Assignment Agreement. Like all Company
employees, you will be required to sign the Company's standard form of
Confidential Information and Inventions Assignment Agreement (the
"Confidentiality Agreement"), which includes provisions relating to the use and
disclosure of the Company's proprietary and confidential information, the
assignment of inventions, and the solicitation of Company employees, among other
provisions.

Compliance with Obligations to Former Employers. During the course of your
employment with 8x8, we expect you to comply with any and all duties and
obligations you may have to your former employers (including your current
employer), including, for example, prohibitions against the use or disclosure of
such employer's confidential information, or the solicitation of its employees.

We do not want you to take with you, or to use or disclose during the course of
your employment with 8x8, any trade secrets or other confidential or proprietary
information of these other companies. Prior to commencing your employment with
8x8, we expect you to return or destroy (as directed by your former employer)
any confidential information of your former employer that you may have in your
possession or under your control, in accordance with its policies and
instructions. You will not need this information to perform your duties at 8x8,
and using such information would violate 8x8 policies. 8x8 is hiring you for
your talents, skills, general industry knowledge and expertise.

We understand from our discussions with you that working for 8x8 in the role
described in this letter will not violate any restrictions against working for
competitors or similar covenants to which you may be subject. If this is
incorrect, please do not sign this letter and contact us as soon as possible to
discuss. We encourage you to consult with a personal attorney if you have any
uncertainty in this regard.

At-Will Employment; Employee Handbook. You will be an at-will employee of the
Company, meaning that either you or the Company may terminate your employment at
any time, without notice, for any reason or no reason, subject to applicable
law. You will be expected to review and comply with the policies set forth in
the Company's Employee Handbook, which will be made available to you on or
around your first day of employment.

 

--------------------------------------------------------------------------------



Mr. Steven Gatoff
September 25, 2018
Page 4

No Outside Consulting. You agree not to serve on the board of directors (or in a
comparable managerial or supervisory position) of any other organization, nor to
perform any outside consulting work for any other person or organization, while
you remain employed full-time at the Company, other than with the advance
written approval of the Chief Executive Officer. This restriction shall not
apply to any positions in which you currently serve and have disclosed in
writing to the Company.

Background Check. This offer letter is contingent upon satisfactory results of a
background check and reference checks (which you hereby authorize the Company to
conduct), and it may be rescinded at any time in the event either such check
fails to meet the Company's reasonable and lawful requirements. In addition,
this offer letter is contingent on your demonstrating your right to work in the
United State in accordance with applicable law. Subject to your authorization,
the Company will begin the background check and reference check process promptly
and endeavor to complete it as expeditiously as reasonably practicable.

Acceptance; Expiration. You will be deemed to have accepted this offer when the
Company receives your signed counterpart to this offer letter. This offer will
expire at 5:00pm Pacific Time on October 10, 2018. Subject to paragraph 12 of
this offer letter, this offer will not be revoked by 8x8, and it will remain
open until your acceptance or its earlier expiration, in each case as provided
in this paragraph 13.

Start Date. Your employment with the Company will commence effective on a
mutually agreed upon date no later than October 15, 2018.

 

Congratulations on joining the team!

Sincerely,

 

By: /s/ Vikram Verma
Vikram Verma
Chief Executive Officer

ACCEPTED:

/s/ Steven Gatoff


Steven Gatoff



Date: September 25, 2018

 

--------------------------------------------------------------------------------



Mr. Steven Gatoff
September 25, 2018
Exhibits to Offer Letter

 

 

 

Exhibit A

8x8, Inc. Amended and Restated Management Incentive Bonus Plan

 

[See attached]*

 

 

 

 

 

* This document was filed as Exhibit 10.4 to the Registrant's Annual Report on
Form 10-K for the fiscal year ended March 31, 2018, filed on May 30, 2018.

 

--------------------------------------------------------------------------------



Mr. Steven Gatoff
September 25, 2018
Exhibits to Offer Letter

 

 

Exhibit B

PSU Vesting Schedule

PSUs will vest (1) as to 50% of the total number of "on-target" shares, on the
second anniversary of the grant date, and (2) as to the remaining 50% of the
total number of "on-target" shares, on the third anniversary of the grant date,
in each case subject to performance of the Company's Common Stock relative to
the Russell 2000 Index during the period from grant date through the applicable
vesting date, with 100% of the applicable tranche vesting if the total
shareholder return (TSR) of the Company's Common Stock equals the TSR of the
Russell 2000 Index over the applicable measurement period. The number of PSUs
that vest will be increased (or decreased), relative to target, by 2% for each
1% positive (or negative) difference in the TSR of the Company's Common Stock
relative to the TSR of the Russell 2000 Index; provided, however, (1) in the
event the TSR of the Company's Common Stock is more than 30% lower than the TSR
of the Russell 2000 Index for the applicable measurement period, no PSUs of the
applicable tranche shall vest, and (2) in no event will the total number of PSUs
that vest in the event of a positive difference in the TSR of the Company's
Common Stock relative to the TSR of the Russell 2000 Index exceed 200% of the
total number of "on-target" PSUs in the applicable tranche.

TSR shall be determined on a percentage basis based on the change in value of a
$100 investment in Company Common Stock and the Russell 2000 Index,
respectively, made on the grant date, including deemed reinvestment of
dividends. Fair market value of Company Common Stock and the Russell 2000 Index
on any particular date shall be the 30-day trading average price for the period
prior to and through the date of determination.

In addition and notwithstanding anything herein to the contrary, all vesting is
subject to continued employment or other association with the Company or any of
its subsidiaries through the end of the applicable measurement period.

 

 

 

 

 

--------------------------------------------------------------------------------



Mr. Steven Gatoff
September 25, 2018
Exhibits to Offer Letter

 

 

Exhibit C

8x8, Inc. 2017 Executive Change-in-Control and Severance Policy

 

[See attached]

 

 

 

 

 

 

* This document was filed as Exhibit 10.3 to the Registrant's Annual Report on
Form 10-K for the fiscal year ended March 31, 2018, filed on May 30, 2018.

 

--------------------------------------------------------------------------------



 

[image3792.gif]

October 23, 2018

VIA E-MAIL

Mr. Steven Gatoff

RE: Performance Share Unit Award

Dear Steven,

On behalf of 8x8, Inc., a Delaware corporation ("8x8," or the "Company"), I am
pleased to inform you that the Board of Directors has approved the award to you
of performance share units ("PSUs") representing rights to acquire a total of
71,232 shares of the Company's common stock (at target). These PSUs were granted
in lieu of the PSU award for 59,076 shares of common stock (at target)
referenced in your offer letter dated September 25, 2018. All other terms of the
PSU award granted to you are consistent with the terms referenced in your offer
letter.

This letter further confirms that your appointment as Chief Financial Officer
will be effective as of November 1, 2018.

Sincerely,

 

By: /s/ Vikram Verma
Vikram Verma
Chief Executive Officer

 

 

 

8x8, Inc.                                 2125 O'Nel Drive                      
          San Jose, CA 95131                                 Phone: 408.727.1885
                                Fax: 408.980.0432

 

--------------------------------------------------------------------------------

 